ON REHEARING.
In its third replication to defendants’ special plea plaintiff alleges that defendants filed a petition in the bankruptcy court, pending the proceedings there, asking for an injunction to prevent the prosecution of the present suit in the state court, which petition was successfully resisted by plaintiff, and, further, that during the same time plaintiff petitioned said bankruptcy court to delay defendants’ discharge until plaintiff could obtain a judgment at law to subject defendants’ exempt property, which petition was denied. It is further alleged that both these petitions were denied by a decision of the bankruptcy court holding that defendants’ discharge would not be a bar to plaintiff’s suit at law, and that defendants had the benefit of these decisions, and are thereby estopped from pleading the matters shown in their said plea.
(4) The action of the trial court in striking this replication from the files is the subject of the eighth assignment of error.. *244This assignment of error was not referred to in the brief of counsel, either by name or by any allusion to its subject-matter or the questions of law that might be involved. It was therefore treated as abandoned, under the well-settled rules of our practice.
We have treated the questions discussed in the opinion exactly as they were stated and discussed by counsel in their brief, and there can be no just complaint of our failure to discuss other phases of the case which counsel did not themselves deem of sufficient importance to refer to.